Citation Nr: 1019654	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  07-12 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities (TDIU). 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from January 1981 to 
December 1984, September 1986 to September 1989, and 
September 1990 to July 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.

The Veteran submitted additional evidence in support of his 
claim after the last supplemental statement of the case was 
issued by the agency of jurisdiction (AOJ) in December 2009.  
However, as the Veteran waived AOJ review of the newly 
submitted evidence in a March 2010 statement, the Board may 
properly consider such evidence at this time.  See 38 C.F.R. 
§§ 20.800, 20.1304(c) (2009).

The Board notes that the Veteran has argued that an appeal 
from the June 2004 denial of service connection for atrophy 
and bone spurs of the right leg remains pending, in that he 
filed a timely notice of disagreement (NOD) and no further 
action was taken on such claim.  See March 2010 hearing 
brief.  A review of the claims file reveals that the AOJ did 
receive a timely NOD as to such claim in July 2004.  However, 
in September 2004, the AOJ received a signed election form 
from the Veteran indicating that he was withdrawing his 
appeal.  See 38 C.F.R. § 20.204 (2009).  Although the AOJ 
acknowledged an application to reopen such previously denied 
claim in a January 2010 letter, this issue is not currently 
in appellate status.

The Board further notes that, in his February 2006 informal 
application for a TDIU, the Veteran indicated that, in the 
alternative, he was requesting a 100 percent permanent and 
total disability rating.  At that time, the Veteran was 
service connected for bipolar manic affective disorder 
(mental health disability) at 50 percent, as well as several 
physical disabilities rated from 10 to 30 percent each.  The 
Veteran has continued to make arguments as to the schedular 
rating criteria for his mental health disability throughout 
the course of this appeal, indicating that he should have 
been granted a 100 percent rating for such disability.  
Although the Veteran has been granted a total schedular 
rating for his mental health disability effective October 1, 
2009, see December 2009 rating decision, the issue of an 
increased rating for such disability prior to that date has 
not yet been adjudicated.  Similarly, the Veteran stated at 
the March 2010 Travel Board hearing that he believes he 
should have been granted a 100 percent disability rating 
previously.

Accordingly, the issue of entitlement to a rating in excess 
of 50 percent for the Veteran's service-connected mental 
health disability for the period prior to October 1, 2009, 
has been raised by the record.  However, as such issue has 
not been adjudicated by the AOJ, the Board has no 
jurisdiction over it, and the issue is REFERRED to the AOJ 
for appropriate action.


FINDINGS OF FACT

1.  Prior to October 1, 2009, the Veteran was service 
connected for a mental health disability with a rating of 50 
percent, as well as an eye disability, a left shoulder 
disability, a left disability, a low back disability, 
bilateral shin splints, inguinal pain, tinnitus, and bilateral 
hearing loss, with ratings ranging from 0 to 30 percent, 
resulting in a combined overall rating of 80 percent.

2.  The weight of the evidence does not reflect that the 
Veteran was unable to secure or maintain substantially gainful 
employment due solely to his service-connected disabilities 
prior to October 1, 2009.

3.  The Veteran was granted a total schedular rating for his 
mental health disability effective October 1, 2009, as well as 
special monthly compensation, and his claim for a TDIU is 
based primarily on the same disability.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations require VA to provide claimants with 
notice and assistance in the substantiation of a claim.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform 
the claimant of any information and evidence not in the 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Quartuccio v. Principi, 16 Vet.App. 
183, 186 (2002).  These notice requirements apply to all 
elements of a claim, including the degree and the effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet.App. 473 (2006).  Proper notice must be provided prior to 
the initial unfavorable decision on a claim by the AOJ.  
Pelegrini v. Principi, 18 Vet.App. 112, 119-20 (2004).  

In this case, the Veteran was advised in a March 2006 letter, 
prior to the initial unfavorable rating decision, of the 
evidence and information necessary to substantiate a claim for 
a TDIU, and the responsibilities of the Veteran and VA in 
obtaining such evidence.  The Veteran has not been advised of 
the criteria to establish an effective date for such claimed 
increased rating, in accordance with Dingess/Hartman.  
However, as the Board concludes herein that the Veteran's 
claim for a TDIU must be denied, any question as to the 
effective date to be assigned is rendered moot.  As such, the 
lack of notice on such element results in no prejudice to the 
Veteran.

With respect to the duty to assist, relevant VA treatment 
records have been obtained and considered.  There is no 
indication that any outstanding records exist that are 
necessary for a fair adjudication of the Veteran's claim.  
Further, the Veteran was afforded VA examinations in October 
and November 2009 in connection with his claim, which address 
the effects of his service-connected disabilities on his 
employability.  The Board notes that the Veteran has argued 
that the AOJ decisionmakers were not qualified to determine 
whether he is unemployable, as they are not psychiatrists, 
which would also seem to apply to Board decisionmakers.  See 
April 2007 substantive appeal.  However, a determination of 
employability for TDIU purposes is a finding of fact to be 
made based on the "judgment of the rating agency."  
38 C.F.R. § 4.18; see also Moore v. Derwinski, 1 Vet.App. 356, 
358 (1991) (noting that determinations as to the degree of 
disability, including a determination that a veteran is not 
unemployable, are factual findings).  Moreover, to the extent 
that this constitutes a request for a VA examination or 
medical opinion as to the Veteran's employability, the Board 
finds that the evidence of record is sufficient and no further 
examination is necessary.  Specifically, there is ample 
evidence of the Veteran's symptoms of his service-connected 
disabilities over the course of the appeal, as well as their 
effects on his employability, including by mental health 
professionals.

In the circumstances of this case, a remand would serve no 
useful purpose, as it would result in unnecessarily imposing 
additional burdens on VA with no benefit to the Veteran.  See 
Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet.App. 426, 430 (1994).  In this regard, VA has 
satisfied its duties to inform and assist the Veteran at 
every stage in this case, at least insofar as any errors 
committed were not harmful to the essential fairness of the 
proceedings.  As such, the Veteran will not be prejudiced by 
a decision on his claim at this time.

II. Analysis

A total disability rating may be granted where the schedular 
rating is less than 100 percent if the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  Generally, to be 
eligible for a TDIU, the following percentage thresholds must 
be met: if there is only one service-connected disability, it 
shall be ratable at 60 percent or more; if there are two or 
more service-connected disabilities, there must be at least 
one disability rated at 40 percent or more and sufficient 
additional disabilities to bring the combined overall rating 
to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  
However, if these threshold criteria are not met, but the 
evidence reflects that a veteran is unemployable by reason of 
service-connected disabilities, the case must be submitted to 
the Director, Compensation and Pension Service, for extra-
schedular consideration of a TDIU.  38 C.F.R. § 4.16(b).  

As a preliminary matter, the Board notes that the Veteran 
seeks a TDIU for the entire period from August 2003 forward.  
However, as noted above, his informal claim for a TDIU was 
received in February 2006.  As such, a TDIU may not be granted 
prior to that date, unless the evidence shows a factually 
ascertainable increase in the severity of the Veteran's 
service-connected disabilities which rendered him unemployable 
for VA purposes within the preceding one-year period.  See 
38 C.F.R. § 3.400(o).  

The Veteran is service connected for a mental health 
disability, an eye disability, a left shoulder disability, a 
left disability, a low back disability, bilateral shin 
splints, inguinal pain, tinnitus, and bilateral hearing loss.  
Effective October 1, 2009, he was granted a 100 percent 
(total) schedular rating for his mental health disability, as 
well as special monthly compensation based in part on such 
rating.  See December 2009 rating decision.  As the Veteran's 
claim for a TDIU is based primarily on this same disability, 
this issue is moot as to the period beginning October 1, 
2009.  But cf. Bradley v. Peake, 22 Vet.App. 280, 291-93 
(2008) (noting that "[i]t is possible for a veteran to be 
awarded TDIU for a single disability and thereafter be 
awarded disability ratings for other conditions" such that 
"there would be no duplicate counting of disabilities" for 
special monthly compensation) (emphasis added).  

However, the Veteran's claim for a TDIU remains pending as to 
the period prior to October 1, 2009.  During that period, his 
mental health disability was rated as 50 percent disabling, 
and his additional disabilities were rated from 0 to 30 
percent disabling, which combined for an overall rating of 80 
percent.  As such, the Veteran met the schedular threshold for 
a TDIU for the entire period on appeal.  See 38 C.F.R. § 
4.16(a).  Therefore, the remaining inquiry is whether he was 
unemployable as a result of his service-connected disabilities 
for the period prior to October 1, 2009. 

In determining whether a veteran is unemployable for VA 
purposes, i.e., unable to secure or follow a substantially 
gainful occupation, consideration may be given to the 
veteran's level of education, special training, and previous 
work experience, but not to age or any impairment caused by 
nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 
4.19; see also Hersey v. Derwinski, 2 Vet.App. 91, 94 (1992).  
To warrant a TDIU, the record must reflect some factor which 
takes the case outside the norm of the veteran's service-
connected disabilities.  Actual unemployment or difficulty 
obtaining employment is not enough, as a high rating in itself 
is a recognition that the impairment makes it difficult to 
obtain and keep employment.  Rather, the question is whether 
the veteran is capable of performing the physical and mental 
acts required by employment.  Van Hoose v. Brown, 4 Vet.App. 
361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  

Substantially gainful employment does not include "marginal 
employment," which is generally deemed to exist when the 
earned annual income does not exceed the amount established by 
the U.S. Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person.  38 C.F.R. § 4.16(b); see 
also Faust v. West, 13 Vet.App. 342, 355-56 (2000) (holding 
that substantially gainful employment is shown where the 
annual earned income exceeds the poverty threshold for one 
person, irrespective of the number of hours or days actually 
worked and without regard to any prior income history); Moore, 
1 Vet.App. at 358-59 (indicating that work at odd jobs or 
while employed at less than half of the usual remuneration 
shall not be considered substantially gainful employment).  
However, marginal employment may be held to exist on a "facts 
found basis" even when earned annual income exceeds the 
poverty threshold, including but not limited to "employment 
in a protected environment such as a family business or 
sheltered workshop."  38 C.F.R. § 4.16(b).  

The Veteran argues that he has been unemployable due solely to 
his mental health disability since he was released from active 
duty in August 2003.  He reasons that he applied for many 
positions and was unable to find lasting employment until he 
was hired by VA in October 2007.  He asserts that his 
inability to obtain or keep a job was due to his aggressive 
and intimidating personality and his inability to get along 
with others, which are symptoms of his mental health 
disability.  Essentially, the Veteran argues that his periods 
of employment during the course of this appeal are only 
marginal employment and, therefore, should not be considered 
for the purposes of a TDIU.  In particular, the Veteran 
concedes that had a few jobs in 2006 and 2007, but he states 
that such positions only lasted for a matter of months until 
he was fired.  The Veteran further concedes that he has been 
continuously employed since October 2007, but he states that 
this is only because VA "accommodates" him by letting him 
"walk out" and "cool off" when he is angry.  See, e.g., 
March 2010 hearing brief.  

The Veteran points to VA mental health treatment records, 
including notes from Vocational Rehabilitation (Voc Rehab) and 
Compensated Work Therapy (CWT), in support of his claim.  Such 
records reflect that the Veteran has anger management 
problems, in that he is easily angered and irritated, and that 
he has difficulty being appropriately social in a civilian 
workplace.  See, e.g., records dated in March 2006, June 2006, 
June 2007.  A Voc Rehab counselor indicated in March 2006 that 
the Veteran showed some compassion by volunteering to help 
with legal paperwork.  Although he reported a history of 
violence in April 2005, a provider noted the next month that 
the Veteran seemed "able to keep things in check" and was in 
treatment.  Further, he reported in April 2006 that his 
medications were making his moods more stable and he was less 
agitated.  In September 2006, a VA provider noted that the 
Veteran continued to struggle with behavioral control when he 
perceives he has been violated, but he was using coping skills 
appropriately.  Similarly, the Veteran reported in October 
2006 that he had not been violent often in the past six 
months.  

The Veteran was involved in CWT from April 2006 through June 
2007.  Evaluations from this program dated from June 2006 
through November 2006 reflect that the Veteran was a good 
worker and dependable, and his supervisors indicated that they 
were satisfied with his services and that he met most of the 
site criteria.  There were notes as to the Veteran's physical 
problems and work endurance, but there were no notations 
concerning his personality.  An April 2006 Voc Rehab record 
indicates that the Veteran's limitations were task 
concentration and interest level, and that he was talking a 
lot with coworkers.  The next month, Voc Rehab records 
indicate that the Veteran appeared more comfortable with a 
change from the production shop to the ground crew.  The 
Veteran reported that he liked volunteering with a lawyer and 
was interested in an apprenticeship along with his current 
schooling, and he was noted to appear relaxed and have 
appropriate social interactions.  Similarly, an August 2006 
Voc Rehab record indicates that the Veteran preferred an 
autonomous position with less supervision, and he was not 
having explosive outbursts in the less supervised setting of 
the ground crew.  A February 2007 treatment record notes that 
the Veteran's CWT supervisor praised him for his work and 
great attitude.  The Veteran continued to be in school as of 
June 2007.  The Veteran obtained a full-time position as a 
janitor at a VA hospital in October 2007, and he continued to 
be employed by VA as of the March 2010 hearing before the 
undersigned Veterans Law Judge.

The Veteran has also submitted several lay statements from 
others in support of his claim.  In letters dated in March 
2005 and March 2006, several friends indicated that the 
Veteran has a very direct, abrasive, intimidating, and 
"explosive" personality, and he becomes verbally combative 
and confrontational when he is challenged.  Two of these 
individuals further indicated that the Veteran had helped many 
people with legal issues, and they believed he could be an 
effective attorney.  

Additionally, the Veteran has provided copies of numerous job 
applications and general denials.  Further, letters from a 
former potential employer and one of his former employers 
indicate that the Veteran was not hired or was fired, 
respectively, due to his aggressive and intimidating behavior.  
The Veteran also submitted a June 2007 letter from an attorney 
for whom he reported working off and on for approximately 18 
months until June 2007.  The attorney stated that she had been 
serving as the Veteran's mentor/supervisor, that he had been 
accepted into the "Rule 6 program" with the Bar Association, 
and that she believed the Veteran would find a way to succeed.  
The attorney further stated that she was winding down her 
practice and would no longer be able to act as a 
mentor/supervisor due to family demands. 

In addition, the Veteran has submitted a December 2008 letter 
from his VA supervisor.  The supervisor indicates that the 
Veteran has been moved around to several departments since he 
began working at VA in October 2007, and he has had frequent 
confrontations with coworkers when they "try to control or 
dictate to him."  The supervisor stated that they allow the 
Veteran to leave the area and "cool off" when this happens, 
and many staff members are intimidated by his presence and 
demeanor.  However, the VA supervisor further stated that the 
Veteran's has a very good work ethic and "his work is one of 
the best."  He indicated that the Veteran does not require 
supervision once he becomes sufficient in his position, and he 
works better independently with minimal interactions with 
people.  The VA supervisor opined that the Veteran needs a job 
that minimizes his involvement with people due to his "very 
direct" personality, and that he would be a good attorney.  

Based on all lay and medical evidence of record, the Board 
acknowledges the Veteran has an aggressive, intimidating, and 
confrontational personality, which is associated with his 
service-connected mental health disability.  See, e.g., 
November 2009 VA mental health examination report.  The Board 
further acknowledges that such symptoms have hindered the 
Veteran's employability, in that it is difficult for him to 
work with others or with supervision.  Additionally, the 
evidence of record reflects that the Veteran's service-
connected physical disabilities, primarily the low back and 
the left shoulder, have affected his employability.  See, 
e.g., April 2007 letter from VA provider (noting restrictions 
due to service-connected physical disabilities); October 2009 
VA examination report (indicating that the Veteran missed 
approximately 6 weeks of work in the past year due to such 
disabilities).  However, although the Veteran was unsuccessful 
in finding a permanent position prior to being hired by VA in 
October 2007, this lack of actual employment does not render 
him unemployable for VA purposes.  Van Hoose, 4 Vet.App. at 
363.  The Board finds that the evidence of record simply does 
not reflect that he has lacked the necessary mental or 
physical skills to obtain or maintain substantially gainful 
employment at any time prior to October 1, 2009, as required 
for a TDIU.  See id.  

In this regard, while VA treatment records and lay statements 
indicate that the Veteran generally has difficulty relating to 
others, they also reflect that he has a good work ethic and is 
a very effective worker in less structured, minimally 
supervised environment.  He has been praised for such 
qualities in his positions in the grounds crew and as a 
janitor.  Further, the Veteran has worked in the legal field 
as a volunteer and in connection with obtaining a "Rule 6" 
certification with the Bar Association.  Both his friends and 
VA supervisor have opined that the Veteran would work well in 
attorney position with minimal social interaction, and even 
the attorney for whom he worked over the course of 18 months 
indicated that she believed that he would succeed in his legal 
pursuits.  In March 2006, the Veteran reported having a 
Bachelor's degree in Liberal Arts and an Associate's degree in 
criminal justice, and that he was currently pursuing a degree 
in paralegal studies.  As noted above, the Veteran was in 
school as of May 2006 and June 2007.  The Veteran's various 
job applications also reflect previous experience in 
construction, mechanical repairs, computers, interrogation, 
and administrative support.  Even if a minimally supervised 
work environment is considered necessary, there is no 
indication that the Veteran lacked the mental or physical 
skills to work in such environments prior to October 1, 2009.  
The Board notes that, although the Veteran's difficulties as a 
result of his mental health and physical disabilities and were 
noted and discussed, no examiner or treating provider opined 
that he was unemployable prior to November 2009.  

Importantly, the Veteran has maintained continuous employment 
with VA for over two years despite his physical restrictions 
and mental health symptoms.  He has not claimed, and the 
record does not otherwise reflect, that such symptoms were 
significantly higher in severity prior to the time he was 
hired by VA in October 2007.  The Board notes that the 
November 2009 VA examiner opined that the Veteran was 
"unemployable" and "probably should not be employed," 
although he remained actually employed by VA at that time, as 
well as in March 2010.  However, the Veteran's employability 
is a finding of fact to be based on all evidence of record.  
Further, there is evidence that the Veteran's mental health 
symptoms were exacerbated on October 1, 2009, prior to such VA 
examination, and he has been granted a total schedular rating 
for such disability effective on that date.  

Moreover, the Board finds that the Veteran's VA employment is 
not marginal employment.  In this regard, he reported in 
November 2009 that he was working 40 hours a week for $15 per 
hour, which results in gross yearly wages of approximately 
$31,000, well above the poverty threshold for one person.  
Further, while the record reflects that the Veteran has been 
allowed to leave the area when he becomes too angry with his 
VA coworkers, when considering the evidence as a whole, the 
Board finds that his employment at the VA hospital does not 
constitute a "protected environment" or is of an otherwise 
marginal nature.  See 38 C.F.R. § 4.16(b). 






	(CONTINUED ON NEXT PAGE)


In summary, although the Veteran meets the threshold 
percentage criteria for a TDIU under 38 C.F.R. § 4.16(a), the 
evidence of record does not establish that he is unemployable 
for VA purposes as a result of his service-connected 
disabilities.  In making such determinations, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, all reasonable doubt shall be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107; see 
also Gilbert v. Derwinski, 1 Vet.App. 49, 53 (1990).  However, 
in this case, the preponderance of the evidence is against the 
Veteran's claim for a TDIU.  As such, the benefit of the doubt 
doctrine is inapplicable, and his claim must be denied.  Id.


ORDER

Entitlement to a TDIU is denied.



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


